Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
In summary of invention, page 4, line7, please amend “understand” to read “understood” 
In detail description of invention, page 4, line 21-22, please amend “pump” in “plurality of pump” and “ if one pump breaks down” to read “motor”.  
Appropriate correction is required.
Drawings
Many features claimed are not shown.
For examples: Flow meter in claim 5, machine parts/diagnostic unit in claim 6 and 7 and 11, lubrication nipple in claim 10. 
 Various elements claimed are not shown in detail.
For examples: How is the base configured to meet the limitations of claims 1 and 4; a detail drawing would clear this up.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet 
Claim Objections
Claim 9 objected to because of the following informality:  
In Claim 9, please amend “ at least” in line 2 to read “ the at least”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship: it is unclear what structure keeps air from the system when a container is replaced.  
In the art rejections below any replaceable container is considered to meet this limitation.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation " a second diagnostic unit " in line 1. It is unclear how many diagnostic units are present as no first unit was presented in the claims from which claim 7 depends.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1,3,4, 9-15) are rejected under 35 U.S.C. 102(a)(1) as being 

Regarding Claim 1, Jacquemont teaches: 
A central lubricating station for lubricating one or more machine part(s), comprising:
a container base (concentric races 2,3) adapted for holding at least two replaceable containers (reservoirs 5,5a), each replaceable container holding at least one type of lubricant (grease; see 0039), one or more pump(s) (pump 15) configured for pumping at least one type of lubricant interchangeably from the at least two replaceable containers (reservoirs 5,5a), to the one or more machine part(s) (ball or roll bearings; see 0001); and a motor configured for driving the one or more pumps (pump 15), wherein the container base (concentric races 2,3)  is configured for transferring lubricant from one replaceable container (reservoirs 5 filled) to another replaceable container(empty reservoirs 5a), such that lubricant in any of the containers is prevented from sedimenting (to collect excess… grease; see 0017)

Regarding Claim 3, Jacquemont teaches: 
The central lubrication station according to claim 1, wherein the container base (concentric races 2,3) is configured for transferring lubricant (compensate for variations and volume displacements of grease; 0019) from one replaceable container to another replaceable container (reservoirs 5,5a), such that any of the containers is able to be emptied without loss of lubricant (compensate for variations and volume displacements of grease; see 0019)  

Regarding Claim 4, Jacquemont teaches: 
The central lubrication station according to claim 1, wherein the container base is configured to individually move any of the at least two replaceable containers (reservoirs 5,5a),  such that lubricant in each of the containers is prevented from sedimenting (to collect excess… grease; see 0017) 

Regarding Claim 9, Jacquemont teaches: 
A lubrication system for lubricating one or more machine parts, comprising the central lubrication station according to claim 1 and at least two replaceable containers (reservoirs 5,5a), replaceably attached to the container base (concentric races 2,3) of the central lubrication station, and a connection (tubes 9,9a) between the lubrication station and the one or more machine parts (ball or roll bearings; see 0001).

Regarding Claim 10, Jacquemont teaches: 
The lubrication system according to claim 9, wherein the connection (tube 9,9a) comprises a lubrication nipple (tubular opening 10… to be fitted in sealing engagement; see 0035) 

Regarding Claim 11, Jacquemont teaches: 
The lubrication system according to claim 9, wherein the machine parts are bearings, (ball or roll bearings; see 001) such as a crank shaft bearing and a pivot bearing and/or gears, for example connected to shafts

Regarding Claim 12, Jacquemont teaches: 
The lubrication system according to claim 9, wherein the lubrication system is mounted in a nacelle (races; see 0015)of a wind turbine.

Regarding Claim 13, Jacquemont teaches: 
A method for operating a central lubricating station, comprising the steps of: providing a central lubrication station comprising at least two replaceable containers (reservoirs 5,5a), each container holding at least one type of lubricant (grease; see 0039), and one or more pump(s)(pump 15); and pumping one type of lubricant (grease; see 0039) to one machine part (ball or roll bearings; see 0001), from one of the at least two containers (reservoirs 5,5a), such that when the one of the at least two replaceable containers is empty or near empty (replace empty reservoirs with filled ones; see 0039), pumping is continued from another of the at least two replaceable containers, and such that when the another of the at least two replaceable containers is empty or near empty, pumping is continued from an additional replaceable container (Complementary reservoir 5a; see 0045).

Regarding Claim 14, Jacquemont teaches: 
The method according to claim 13, further comprising the step of when the one or the other of the at least two replaceable containers is empty or near empty, empty (replace empty reservoirs with filled ones; see 0039), one of the at least two replaceable containers is replaced by the additional replaceable container (Complementary reservoir 5a; see 0045).

Regarding Claim 15, Jacquemont teaches: 
The method according to claim 13, further comprising the step of when the one or the other of the at least two replaceable containers is near empty, (replace empty reservoirs with filled ones; see 0039), remaining lubricant is transferred to another of the at least two replaceable containers (compensate for variations and volume displacements of grease; 0019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquemont (US 20030048963A1), and further in view of Allander (US 2790508 A).

Regarding Claim 2, 
Jacquemont teaches the limitations of claim 1 as above.
Jacquemont does not teach:
The container base is configured to allow any of the replaceable containers to be replaced by additional replaceable containers without letting air into the central lubrication station.

However, Allander teaches:
The container base is configured to allow any of the replaceable containers to be replaced by additional replaceable containers (connection 39) without letting air (air-tight) into the central lubrication station (dust bin). Col.4, ln.5-8

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacquemont by including a connection mean as taught by Allander in order to replace containers without letting air into the central lubrication station

Claims (5,7) are rejected under 35 U.S.C. 103 as being unpatentable over Jacquemont (US 20030048963A1), and further in view of Tietze (US 2011/0150655 A1)

Regarding Claim 5
Jacquemont teaches the limitations of claim 1 as above.
Jacquemont does not teach:
the central lubrication station further comprises a flow meter such that the central lubrication station is able to be flow controlled and/or a pressure measure such that the central lubrication station is able to be pressure controlled

However, Tietze teaches:

The valve means operates in response to pressure changes in the lubrication system in such a manner that a predetermined pressure change automatically and directly causes the valve means to shift from the first position to the second position (Pg.1, 0017, ln.1-5) 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacquemont by including valve means as taught by Tietze in order to control the lubricant flow based on response to pressure changes in the lubrication system.

Regarding Claim 7
Jacquemont teaches the limitations of claim 1 and further as modified by Tietze, those of claim 6.
Jacquemont does not teach:
The central lubrication station further comprises a second diagnostic unit configured for sensing an insufficient amount of lubricant in any of the one or more machine part(s)

However, Tietze teaches:
 When a predetermined pressure change occurs the lubrication, system is switched from a normal operation mode to an operation mode which is appropriate for emergency operation. (Pg.1, 0017, ln.5-7) Since the switch is performed automatically and directly, and solely in response to a pressure change occurring as a consequence of a failure condition, a fast response time is ensured. (Pg.2, 0017, ln.8-11) The predetermined pressure change is of a kind and magnitude which indicates that a situation is occurring which requires emergency lubrication of the gear system… (Pg.2, 0020, ln.4-7)

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacquemont by including the automatic switch as taught by Tietze in order to automatically and directly respond to lubrication failure condition and perform emergency lubrication of the machine part(s).

Claims (6,8) are rejected under 35 U.S.C. 103 as being unpatentable over Jacquemont (US 20030048963A1) as modified by Tietze (US 2011/0150655 A1), and further in view of Graf (US006125969A).

Regarding Claim 6
Jacquemont teaches the limitations of claim 1 and further as modified by Tietze, those of claim 5.
Jacquemont does not teach:
The central lubrication station further comprises a first diagnostic unit configured for sensing 
However, Graf teaches:
The central control unit can…, generate a corresponding signal as to the degree of filling of the lubricant dispenser and/or signaling the emptying thereof… (Col 2, ln.60-63)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacquemont by including central control unit as taught by Graf in order to detect the degree of filling of the lubricant dispenser and/or the emptying thereof leading to a dispenser out operation signal.

Regarding Claim 8
Jacquemont teaches the limitations of claim 7.
Jacquemont does not teach:
The central lubrication station further comprises an automatic responding to the insufficient amount of lubricant by commanding the one or more pumps to pump the insufficient amount of lubricant to the one or more machine part(s).
However, Graf teaches:
the controllers of the dispensers to operational readiness in response to the apparatus to be lubricated; (Col.5, ln.35-37)
the outputting of the lubrication pulse can be synchronized with the actual operating time of the machine to be lubricated (Col.2, ln.48-52)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacquemont by including the automatic responder unit as taught by Graf in order not only to response to the apparatus to be lubricated but also output the amount of lubricant in a synchronized manner with the actual operating time of the machine to be lubricated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLORENT KOFFI KONAN whose telephone number is (571)272-8975. The examiner can normally be reached Monday-Friday 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/F.K.K./          Examiner, Art Unit 3655                                                                                                                                                                                              




/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655